Citation Nr: 1145942	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied entitlement to TDIU.  This appeal is under the jurisdiction of the RO in Detroit, Michigan. 

The Board notes that in a February 2008 statement, the Veteran asserted that he was experiencing a sharp pain in his left ankle which he believed was due to abnormal weight bearing caused by his service-connected right ankle disability.  He also stated that his abnormal gait affected his left hip.  Based on this statement, the Board finds that the Veteran has raised claims of entitlement to service connection for a left ankle disability and a left hip disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to TDIU based on his service-connected disabilities.  For the following reasons, the Board finds that remand is warranted for further development before this issue is ready for appellate review. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2011).  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  Id.   If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

Here, the Veteran's service-connected disabilities produce a combined rating of 90 percent.  Accordingly, the Veteran meets the criteria for schedular consideration of TDIU.  See id.  

To be granted, a claim of entitlement to a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  To this end, a well-reasoned, well-supported medical opinion is needed from a VA examiner, addressing the question of whether the Veteran's service-connected disabilities alone or in combination render him unemployable without regard to other factors such as age and nonservice-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  A VA examining physician should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In February 2007, the Veteran underwent several VA examinations in connection with this appeal.  At the end of the examination reports addressing the Veteran's service connected disabilities, the examiner (a nurse practitioner) stated, "There are no medical reasons why the veteran should not be successful at sedentary employment . . . the rigors of civilian life are different from those imposed upon our military members.  Many individuals with [the] same diagnoses [as the Veteran] and similar pathologies perform outstandingly in non-military positions."  The Board finds that this opinion is not adequate for the purpose of making a decision on the issue of entitlement to TDIU, as the determination of employability must be specific to the Veteran.  The examiner did not discuss the Veteran's functional impairment resulting from his service-connected disabilities and why it would not prevent him from engaging in sedentary employment.  Moreover, although the examiner noted that other individuals with one or more of the Veteran's service-connected disabilities may be able to work, this observation does not take into account the combined effect of all of the Veteran's numerous service-connected disabilities or their severity on his ability to work.  In this regard, the Veteran is considered 90 percent disabled from his service-connected disabilities, which include disabilities of the cervical spine, the lumbar spine, the right ankle, the left shoulder, the left knee, migraine headaches, carpal tunnel syndrome of both hands, exercise-induced bronchospasm, and allergic rhinitis.  On remand, an opinion must be obtained from a physician which addresses the functional impairment specific to the Veteran and its effect on his ability to engage in substantially gainful employment. 

Further, in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  The RO has not adjudicated the evaluations of the Veteran's service-connected disabilities since the Veteran submitted his request for a TDIU.  On remand, the agency of original jurisdiction (AOJ) should reevaluate the Veteran's service-connected disabilities since his October 2006 claim.  In this regard, the Board notes that the February 2007 VA examinations are now almost five years old and might not reflect the current level of severity of the Veteran's service-connected disabilities.  Thus, new VA examinations should be provided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The AOJ should also take this opportunity to request the Veteran to identify any relevant VA or private treatment records.  The AOJ should then assist the Veteran in obtaining these records as appropriate. 

Accordingly, the case is REMANDED for the following actions:

1. A letter should be sent to the Veteran requesting him to identify any relevant VA and/or private treatment records.  Authorized release forms should be provided.  The Veteran should be instructed to fill out and return these forms for any private records that he wishes VA to attempt to obtain on his behalf.  The AOJ should also obtain all VA treatment records identified by the Veteran.  All efforts to obtain the Veteran's treatment records should be documented and associated with the claims file. 

2. Thereafter, the Veteran should be scheduled for VA examinations by a physician to assess the current nature and extent of all impairment due to the Veteran's service-connected (1) degenerative disc disease of the lumbar spine and cervical spine; (2) arthritis of the right ankle; (3) tendonitis of the left shoulder with subacromial impingement; (4) chondromalacia patella of the left knee; (5) pes cavus with flexible pes planus of the bilateral feet; (6) migraine headaches; (7) restless leg syndrome; (8) carpal tunnel syndrome of the bilateral hands; (9) exercise induced bronchospasm; and (10) allergic rhinitis with allergy-induced snoring.  The entire claims file and a copy of this REMAND must be made available to the examiners prior to the examination.  The examiners must note in the examination report that the evidence in the claims file has been reviewed.  All tests and studies deemed helpful by the examiners should be conducted and all clinical findings reported in detail.  

With regard to the Veteran's orthopedic disabilities, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the affected part.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

With regard to migraine headaches, the examiner should address the nature and frequency of such attacks, to include whether they are considered prostrating. 

With regard to restless leg syndrome, the examiner should state whether it is mild, moderate, moderately severe, or severe in nature, with a complete explanation. 

With regard to carpal tunnel syndrome, the examiner should state whether it is manifested by mild, moderate, or severe incomplete paralysis of the affected nerve, or is wholly sensory in nature. 

With regard to exercise induced bronchospasm, a pulmonary function test should be performed and all findings reported in detail. 

With regard to allergic rhinitis with snoring, the examiner should state whether it is manifested by polyps or results in greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

The examination reports should include a discussion of the functional impairment resulting from the Veteran's service-connected disabilities. 

3. Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  The entire claims file, including a copy of this REMAND and the results from the examinations ordered in the preceding instruction must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities both singly and jointly on his employability. 

The examiner should render an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion. 

If the Veteran's service-connected disabilities do not singularly or cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All findings and conclusions should be supported by a rationale.  The AOJ should ensure that this opinion is adequate before returning the case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



